ORDER

PER CURIAM
Casitdel Wooten (“Defendant”) appeals from the trial court’s judgment, following a jury trial, convicting him as a prior offender of forcible rape, kidnapping, and third-degree assault of a 16-year-old girl. The court sentenced him to 22 years for the rape, to run consecutively with concurrent sentences,of 10 years for the kidnapping and one year for the third-degree assault, for a total of 32 years’ imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).